Exhibit 10.2

 
THE HERSHEY COMPANY


DIRECTORS’ COMPENSATION PLAN


(Amended and Restated as of June 14, 2007)




1


PURPOSE


The purposes of the Directors' Compensation Plan (“Plan”) are to provide
Directors of The Hershey Company (“Company”) with payment alternatives for the
retainer and fees payable for services as members of the Board of Directors
(“Board”) of the Company or as a chair of any committee thereof (together,
“Director Fees”), to provide Directors the opportunity to elect to receive all
or a portion of the Directors Fees in Deferred Stock Units (“DSUs”), each
representing an obligation of the Company to issue one share of Common Stock of
the Company, $1.00 par value per share (“Common Stock”), and to promote the
identification of interests between such Directors and the stockholders of the
Company by paying a portion of each Director’s compensation in Restricted Stock
Units (“RSUs”), each RSU representing an obligation of the Company to issue one
share of Common Stock.




2


ELIGIBILITY


Any Director of the Company who is not an employee of the Company or any of its
subsidiaries shall be eligible to participate in the Plan.  Except as the
context may otherwise require, references in this Plan to a “Director” shall
mean only those directors of the Company who are participants in the Plan.




3


PAYMENT


(a)           Director Fees.  A Director shall be entitled to Director Fees, in
such amounts as shall be determined by the Board, for services on the Board and
as a chair of any committee of the Board.  Pursuant to Section 4 hereof, a
Director may elect to have payment of Directors Fees made currently in cash
and/or Common Stock or deferred for subsequent payment in cash or Common Stock;
provided that if paid currently, fees payable for services as a chair of any
committee of the Board shall be payable only in cash.  Any shares of Common
Stock payable under this Section 3(a) shall be paid by the issuance to the
Director of a number of shares of Common Stock equal to the cash amount of the
retainer so payable divided by the Fair Market Value of one share of the Common
Stock, as defined in Section 12 hereof.  Any fractional share of Common Stock
resulting from such payment shall be rounded to the nearest whole share.  The

-1-

--------------------------------------------------------------------------------



Company shall issue share certificates to the Director for the shares of Common
Stock acquired or, if requested in writing by the Director and permitted under
such plan, the shares acquired shall be added to the Director's account under
the Company's Automatic Dividend Reinvestment Plan.  As of the date on which the
part or whole of the retainer is payable in shares of Common Stock, the Director
shall be a stockholder of the Company with respect to such shares.  Unless
otherwise elected in Section 4, any remaining Director Fees shall be payable in
cash.


(b)           Restricted Stock Units.  A Director shall also be entitled to
receive RSUs, in such amounts as shall be determined by the Board, for services
on the Board.  Beginning January 1, 2006 and thereafter, unless otherwise
directed by the Board, RSUs having a value of $25,000 (or such other amount as
the Board shall from time to time determine) shall be awarded to each Director
on the first day of January, April, July and October.  The number of full and
fractional RSUs so awarded shall be determined by dividing $25,000 (or such
other amount) by the average of the per share closing price of the Common Stock
on the New York Stock Exchange as published in The Wall Street Journal (or such
other reliable publication as the Board or its delegates may determine) for the
last three trading days of the month preceding the date of the award.  Directors
whose membership on the Board commences after January  1, 2006 on a day which is
not the first day of any January, April, July or October, shall be awarded a pro
rata number of RSU’s with respect to the quarter during which the Director
joined the Board equal to the number of RSUs awarded to each Director who was a
member of the Board on the first day of the applicable quarter, multiplied by a
fraction, the numerator of which equals the number of days remaining in the
quarter after the first day on which such Director became a member of the Board,
and the denominator being the total number of days in the quarter.  A Restricted
Stock Unit Account shall be established on the books of the Company in the name
of each Director. During the period of the Director’s membership on the Board,
the Director’s Restricted Stock Unit Account shall be subject to credits,
adjustment and substitution to reflect any dividend or other distribution on the
outstanding Common Stock or any split or consolidation or other change affecting
the Common Stock. Any such credit, adjustment or substitution shall be made in a
manner similar to that set forth in Section 6(a) and 6(b) with respect to
Deferred Stock Compensation Accounts.  RSUs awarded pursuant to the Plan shall
vest upon termination of the Director’s membership on the Board by reason of
retirement, death or disability, or such other circumstances as the Board, in
its sole discretion, shall at any time determine (provided that a termination of
a Director’s membership on the Board following a Change in Control (as defined
in the Company’s Executive Benefits Protection Plan (Group 3A), the “EBPP”)
shall be considered a retirement for this purpose). RSUs not vested upon or in
connection with the Director’s termination of membership on the Board, as
aforesaid, shall be forfeited as of the date of such termination. The balance of
the Director’s Restricted Stock Unit Account which becomes vested shall be paid
in a lump sum in accordance with Section 7.  If payment hereunder would result
in the issuance of a fractional share of Common Stock, such fractional share
shall not be issued and cash in lieu of such fractional share shall be paid to
the Director based upon the average of the per share closing price of the Common
Stock on the New York Stock Exchange as published in The Wall Street Journal (or
such other reliable publication as the Board or its delegates may determine) for
the three trading days immediately preceding the date of payment.  The Company
shall issue share certificates to the Director, or the Director’s designated
beneficiary, for the shares of Common Stock represented by the Director’s vested
RSUs, or if requested in writing by the Director and permitted under such plan,
the shares to be distributed shall be added to the Director’s account under the
Company’s Automatic Dividend Reinvestment

-2-

--------------------------------------------------------------------------------



Plan. As of the date on which the Director is entitled to receive payment of
shares of Common Stock, a Director shall be a stockholder of the Company with
respect to such shares.




4


ELECTIONS


(a)           Director Fee Payment Alternatives.  A Director may elect any one
of the following alternatives with respect to payment of Director Fees:



 
(1)
to receive currently full payment in cash and/or Common Stock, as set forth in
Section 3(a) above, on the date or dates on which the Director Fees are payable;




 
(2)
to defer payment of all or a portion of the Director Fees for subsequent payment
in cash (a “Cash Deferral Election”);




 
(3)
to defer payment of all or a portion of the Director Fees for subsequent payment
in shares of Common Stock (a “Stock Deferral Election”); or




 
(4)
a combination of (2) and (3).



(b)           Filing and Effectiveness of Elections.  The election by a Director
to receive payment of Director Fees other than as set forth in Section 4(a)(1)
on the date on which the Director Fees are otherwise payable is made by filing
with the Secretary of the Company a Notice of Election in the form prescribed by
the Company (an “Election”).  In order to be effective for any calendar year, an
Election must be received by the Secretary of the Company on or before December
31 of the preceding calendar year, except that if a Director files a Notice of
Election on or before 30 days subsequent to the Director's initial election to
the office of Director, the Election shall be effective on the date of filing
with respect to Director Fees payable for any portion of the calendar year which
remains at the date of such filing.  An Election may not be modified or
terminated after the beginning of a calendar year for which it is
effective.  Unless modified or terminated by filing a new Notice of Election on
or before December 31 immediately preceding the calendar year for which such
modification or termination is effective, an Election shall be effective for and
apply to Director Fees payable for each subsequent calendar year.  Director Fees
earned at any time for which an Election is not effective shall be paid as set
forth in Section 4(a)(1) on the date when the Director Fees are otherwise
payable.  Any Election shall terminate on the date a Director ceases to be a
member of the Board.


(c)           Cash Deferral Elections.  Director Fees deferred pursuant to a
Cash Deferral Election shall be deferred and paid as provided in Sections 5 and
7.


(d)           Stock Deferral Elections.  Director Fees deferred pursuant to a
Stock Deferral Election shall be deferred and paid as provided in Sections 6 and
7.




-3-

--------------------------------------------------------------------------------


5


DEFERRED CASH COMPENSATION ACCOUNT


(a)           General.  The amount of any Director Fees deferred in accordance
with a Cash Deferral Election shall be credited on the date on which such
Director Fees are otherwise payable to a deferred cash compensation account
maintained by the Company in the name of the Director (a “Deferred Cash
Compensation Account”).  A separate Deferred Cash Compensation Account shall be
maintained for each calendar year for which a Director has elected a different
number of payment installments or as otherwise may be agreed between the
Director and the Company.


(b)           Adjustment for Earnings or Losses.  The amount in the Director's
Deferred Cash Compensation Account shall be adjusted to reflect net earnings,
gains or losses in accordance with the provisions of The Hershey Company
Deferred Compensation Plan relating to Investment Credits and Investment
Options.  The adjustment for earnings, gains or losses shall be equal to the
amount determined under (1) below as follows:


(1)           Deemed Investment Options.  The total amount determined by
multiplying the rate earned (positive or negative) by each fund available
(taking into account earnings distributed and share appreciation (gains) or
depreciation (losses) on the value of shares of the fund) for the applicable
period by the portion of the balance in the Director's Deferred Cash
Compensation Account as of the end of each such period, respectively, which is
deemed to be invested in such fund pursuant to paragraph (2) below.  Subject to
elimination, modification or addition by the Board, the funds available for the
Director's election of deemed investments pursuant to paragraph (2) below shall
be one or more of the funds available (excluding Common Stock) under the
Investment Options of The Hershey Company Deferred Compensation Plan.


(2)           Deemed Investment Elections.


(A)           The Director shall designate, on a form prescribed by the Company,
the percentage of the deferred Director Fees that are to be deemed to be
invested in the available funds under paragraph (1) above.  Said designation
shall be effective on a date specified therein and remain in effect and apply to
all subsequent deferred Director Fees until changed as provided below.


(B)           A Director may elect to change, on a calendar year basis (or on
such other basis as permitted from time to time by the Board), the deemed
investment election under paragraph (A) above with respect to future deferred
Director Fees among one or more of the options then available by written notice
to the Secretary of the Company, on a form prescribed by the Company (or by
voice or other form of notice permitted by the Company), at least ten days
before the first day of the calendar year for which the change is to be
effective, with such change to be effective for Director Fees credited to the
Deferred Cash Compensation Account on and after the effective date of the
change.

-4-

--------------------------------------------------------------------------------



(C)           A Director may elect to reallocate the balance of his Deferred
Cash Compensation Account, subject to limitations imposed by the Board, on a
calendar year basis,  among the deemed investment options then available.  A
Director may make such an election by written notice to the Secretary of the
Company, on a form prescribed by the Company (or by voice or other form of
notice permitted by the Company), at least ten days before the first day of the
calendar year for which the transfer election is to be effective, with such
transfer to be based on the value of the Deferred Cash Compensation Account on
the last day of the calendar year preceding the effective date of the transfer
election.


(D)           The election of deemed investments among the options provided
above shall be the sole responsibility of each Director.  The Company and Board
members are not authorized to make any recommendation to any Director with
respect to such election.  Each Director assumes all risk connected with any
adjustment to the value of his Deferred Cash Compensation Account.  Neither the
Board nor the Company in any way guarantees against loss or depreciation.


(E)           All payments from the Plan shall be made pro-rata from the portion
of the Director's Deferred Cash Compensation Account which is deemed to be
invested in such funds as may be available from time to time for deemed
investment elections under the Plan.


(F)           The Company shall not be required or obligated to invest any
amounts in the funds provided as deemed investment options, and such funds shall
be used solely to measure investment performance.  Further, the Company shall
not be precluded from providing for its liabilities hereunder by investing in
such funds or in any other investments deemed to be appropriate by the Board.


(c)           Manner of Payment.  The balance of a Director's Deferred Cash
Compensation Account will be paid to the Director or, in the event of the
Director's death, to the Director's designated beneficiary, in accordance with
the Cash Deferral Election.  A Director may elect at the time of filing the
Notice of Election for a Cash Deferral Election to receive payment of the
Director Fees in annual installments rather than a lump sum, provided that the
payment period for installment payments shall not exceed fifteen years following
the Payment Commencement Date, as described in Section 7 hereof.  The amount of
any installment shall be determined by multiplying (i) the balance in the
Director's Deferred Cash Compensation Account on the date of such installment by
(ii) a fraction, the numerator of which is one and the denominator of which is
the number of remaining unpaid installments (including the installment payment
then being determined).  The balance of the Deferred Cash Compensation Account
shall be appropriately reduced on the date of payment to the Director or the
Director's designated beneficiary to reflect the installment payment made
hereunder.  Amounts held pending distribution pursuant to this Section 5(c)
shall continue to be credited with the earnings, gains or losses as described in
Section 5(b) hereof.


-5-

--------------------------------------------------------------------------------




6


DEFERRED STOCK COMPENSATION ACCOUNT


(a)           General.  The amount of any Director Fees deferred in accordance
with a Stock Deferral Election shall be credited to a deferred stock
compensation account maintained by the Company in the name of the Director (a
“Deferred Stock Compensation Account”).  A separate Deferred Stock Compensation
Account shall be maintained for each calendar year for which a Director has
elected a different number of payment installments or as otherwise determined by
the Board.  On each date on which Director Fees are otherwise payable and a
Stock Deferral Election is effective for a Director, the Director's Deferred
Stock Compensation Account for that calendar year shall be credited with a
number of full and fractional Deferred Stock Units (“DSUs”) equal to the cash
amount of the Director Fees payable divided by the Fair Market Value of one
share of the Common Stock, as defined in Section 12 hereof, on the date on which
such Director Fees are payable.  If a dividend or distribution is paid on the
Common Stock in cash or property other than Common Stock, on the date of payment
of the dividend or distribution to holders of the Common Stock each Deferred
Stock Compensation Account shall be credited with a number of full and
fractional DSUs equal to the number of full and fractional DSUs credited to such
Account on the date fixed for determining the stockholders entitled to receive
such dividend or distribution times the amount of the dividend or distribution
paid per share of Common Stock divided by the Fair Market Value of one share of
Common Stock, as defined in Section 12 hereof, on the date on which the dividend
or distribution is paid, it being intended that the number of full and
fractional DSUs credited as a result of the dividend or distribution shall be
equal to the number of full and fractional shares that would be issued if the
DSUs credited to the Account were actual shares participating in the Company’s
dividend reinvestment plan.  If the dividend or distribution is paid in
property, the amount of the dividend or distribution shall equal the fair market
value of the property on the date on which the dividend or distribution is
paid.  The Deferred Stock Compensation Account of a Director shall be charged on
the date of distribution with any distribution of shares of Common Stock made to
the Director from such Account pursuant to Section 6(c) hereof.


(b)           Adjustment and Substitution.  The number of DSUs credited to each
Deferred Stock Compensation Account shall be proportionately adjusted to reflect
any dividend or other distribution on the outstanding Common Stock payable in
shares of Common Stock or any split or consolidation of the outstanding shares
of Common Stock.  If the outstanding Common Stock shall, in whole or in part, be
changed into or exchangeable for a different class or classes of securities of
the Company or securities of another Company or cash or property other than
Common Stock, whether through reorganization, reclassification,
recapitalization, merger, consolidation or otherwise, the Board shall adopt such
amendments to the Plan as it deems necessary to carry out the purposes of the
Plan, including the continuing deferral of any amount of any Deferred Stock
Compensation Account.


 (c)           Manner of Payment.  The balance of a Director's Deferred Stock
Compensation Account will be paid in shares of Common Stock to the Director or,
in the event of the Director's death, to the Director's designated beneficiary,
in accordance with the Stock Deferral Election.  A Director may elect at the
time of filing of the Notice of Election for a Stock Deferral Election to
receive payment of the shares of Common Stock credited to the Director's
Deferred Stock

-6-

--------------------------------------------------------------------------------



Compensation Account in annual installments rather than a lump sum, provided
that the payment period for installment payments shall not exceed fifteen years
following the Payment Commencement Date as described in Section 7 hereof.  The
number of shares of Common Stock distributed in each installment shall be
determined by multiplying (i) the number of DSUs credited to such Director’s
Deferred Stock Compensation Account on the date of payment of such installment,
by (ii) a fraction, the numerator of which is one and the denominator of which
is the number of remaining unpaid installments (including the installment
payment then being determined) and by rounding such result down to the nearest
whole number of shares.  The balance of the number of DSUs credited to such
Director’s Deferred Stock Compensation Account shall be appropriately reduced in
accordance with this Section 6(c) to reflect the installment payments made
hereunder.  DSUs remaining in a Deferred Stock Compensation Account pending
distribution of shares of Common Stock pursuant to this Section 6(c) shall
continue to be credited with respect to dividends or distributions paid on the
Common Stock pursuant to Section 6(a) hereof and shall be subject to adjustment
pursuant to Section 6(b) hereof.  If a lump sum payment or the final installment
payment hereunder would result in the issuance of a fractional share of Common
Stock, such fractional share shall not be issued and cash in lieu of such
fractional share shall be paid to the Director based on the Fair Market Value of
a share of Common Stock, as defined in Section 12 hereof, on the date
immediately preceding the date of such payment.  The Company shall issue share
certificates to the Director, or the Director's designated beneficiary, for the
shares of Common Stock distributed hereunder, or if requested in writing by the
Director and permitted under such plan, the shares to be distributed shall be
added to the Director's account under the Company's Automatic Dividend
Reinvestment Plan.  As of the date on which the Director is entitled to receive
payment of shares of Common Stock, a Director shall be a stockholder of the
Company with respect to such shares.




7


PAYMENT COMMENCEMENT DATE


Payment of amounts in a Restricted Stock Unit Account (if vested), Deferred Cash
Compensation Account or a Deferred Stock Compensation Account shall commence on
the first business day next succeeding the 89th day following the day on which
the Director ceases to be a member of the Board for any reason, including death
or disability.  The Governance Committee of the Board may provide for the
accelerated payment of Deferred Cash Compensation Accounts and Deferred Stock
Compensation Accounts in one lump sum in connection with a change in control
event within the meaning of the regulations promulgated under Code Section 409A,
notwithstanding any other payment options previously selected by a Director
under his or her Cash Deferral Elections and Stock Deferral Elections.


-7-

--------------------------------------------------------------------------------




8


BENEFICIARY DESIGNATION


A Director may designate, in the Beneficiary Designation form prescribed by the
Company, any person to whom payments of cash or shares of Common Stock are to be
made if the Director dies before receiving payment of all amounts due
hereunder.  A beneficiary designation will be effective only after the signed
beneficiary designation form is filed with the Secretary of the Company while
the Director is alive and will cancel all beneficiary designations signed and
filed earlier.  If the Director fails to designate a beneficiary, or if all
designated beneficiaries of the Director die before the Director or before
complete payment of all amounts due hereunder, any remaining unpaid amounts
shall be paid in one lump sum to the estate of the last to die of the Director
or the Director's designated beneficiaries, if any.




9


NON-ALIENABILITY OF BENEFITS


Neither the Director nor any beneficiary designated by the Director shall have
the right to, directly or indirectly, alienate, assign, transfer, pledge,
anticipate or encumber (except by reason of death) any amount that is or may be
payable hereunder, nor shall any such amount be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Director or the Director's designated
beneficiary or to the debts, contracts, liabilities, engagements, or torts of
any Director or designated beneficiary, or transfer by operation of law in the
event of bankruptcy or insolvency of the Director or any beneficiary, or any
legal process.




10


NATURE OF ACCOUNTS


Any Restricted Stock Unit Account, Deferred Cash Compensation Account or
Deferred Stock Compensation Account shall be established and maintained only on
the books and records of the Company, and no assets or funds of the Company or
the Plan or shares of Common Stock of the Company shall be removed from the
claims of the Company's general or judgment creditors or otherwise made
available until such amounts are actually payable to Directors or their
designated beneficiaries as provided herein.  The Plan constitutes a mere
promise by the Company to make payments in the future.  The Directors and their
designated beneficiaries shall have the status of, and their rights to receive a
payment of cash or shares of Common Stock under the Plan shall be no greater
than the rights of, general unsecured creditors of the Company.  No person shall
be entitled to any voting rights with respect to shares credited to any RSU or
Deferred Stock Compensation Account which is not yet payable to a Director or
the Director's designated beneficiary.  The Company shall not be obligated under
any circumstance to fund its financial obligations under the Plan, and the Plan
is intended to constitute an unfunded plan for tax purposes.  However, the
Company may, in its discretion, set aside funds in a trust or other vehicle,
subject to the claims of its

-8-

--------------------------------------------------------------------------------



creditors, in order to assist it in meeting its obligations under the Plan, if
such arrangement will not cause the Plan to be considered a funded deferred
compensation plan under the Internal Revenue Code of 1986, as amended.




11


ADMINISTRATION OF PLAN; HARDSHIP WITHDRAWAL


Full power and authority to construe, interpret, and administer the Plan shall
be vested in the Board.  Decisions of the Board shall be final, conclusive, and
binding upon all parties.  Notwithstanding the terms of a Cash Deferral Election
or a Stock Deferral Election made by a Director hereunder, the Board may, in its
sole discretion, permit the withdrawal of amounts credited to a Deferred Cash
Compensation Account or shares credited to a Deferred Stock Compensation Account
with respect to Director Fees previously payable, or permit the early vesting
and payment of RSUs previously awarded, upon the request of a Director or the
Director's representative, or following the death of a Director upon the request
of a Director's beneficiary or such beneficiary's representative, if the Board
determines that the Director or the Director's beneficiary, as the case may be,
is confronted with an unforeseeable emergency.  An unforeseeable emergency is a
severe financial hardship to the Director resulting from illness or accident of
the Director, the Director’s spouse, beneficiary or dependent, loss of the
Director’s property due to casualty or similar extraordinary and unforeseeable
circumstances beyond the Director’s control, which hardship cannot be relieved
through insurance, cessation of deferrals under the Plan or liquidation of
assets that would not cause a severe financial hardship.  Cash needs arising
from foreseeable events, such as the purchase or building of a house or
education expenses, will not be considered to be the result of an unforeseeable
financial emergency. The Director or the Director's beneficiary shall provide to
the Board such evidence as the Board, in its discretion, may require to
demonstrate that such emergency exists and financial hardship would occur if the
withdrawal were not permitted.  The withdrawal shall be limited to the amount or
to the number of shares, as the case may be, necessary to meet the
emergency.  Payment shall be made as soon as practicable after the Board
approves the payment and determines the amount of the payment or number of
shares which shall be withdrawn.  In the case of a hardship withdrawal from the
Deferred Cash Compensation Account or Deferred Stock Compensation Account,
payment shall be made in a single lump sum from the portion of the Deferred Cash
Compensation Account or Deferred Stock Compensation Account, as applicable, with
the largest number and in reverse order of installment payments, in each case in
accordance with Section 5(b)(2)(E) if the distribution is from the Deferred Cash
Compensation Account.  No Director shall participate in any decision of the
Board regarding such Director's request for a withdrawal under this Section 11.




-9-

--------------------------------------------------------------------------------


12


FAIR MARKET VALUE


Fair Market Value of the Common Stock (“Fair Market Value”) on a single date
shall be the closing price on the applicable date (or if not a trading date, the
next preceding trading date), and Fair Market Value, where the determination is
made over a period of more than one day, shall be the average of the closing
price for all trading dates for the applicable period covered by a payment.  For
purposes of Section 3(a) and 6(a) hereof, the applicable period for a quarterly
Directors Fees payment or credit shall be the three calendar months immediately
preceding the calendar month during which the day on which the payment or credit
is being made, and the applicable period for a Directors Fees payment relating
to a period other than a quarter shall be determined under similar
principles.  The closing price of the Common Stock for a single date or for each
day within the applicable period shall be as quoted in The Wall Street Journal
(or in such other reliable publication as the Board or its delegate, in its
discretion, may determine to rely upon).




13


SECURITIES LAWS; ISSUANCE OF SHARES; NONCERTIFICATED SHARES


The obligation of the Company to issue or credit shares of Common Stock under
the Plan shall be subject to (i) the effectiveness of a registration statement
under the Securities Act of 1933, as amended, with respect to such shares, if
deemed necessary or appropriate by counsel for the Company, (ii) the condition
that the shares shall have been listed (or authorized for listing upon official
notice of issuance) upon each stock exchange, if any, on which the Common Stock
shares may then be listed and (iii) all other applicable laws, regulations,
rules and orders which may then be in effect.  If, on the date on which any
shares of Common Stock would be issued sufficient shares of Common Stock are not
available under the Plan or the Company is not obligated to issue shares
pursuant to this Section 13, then no shares of Common Stock shall be issued but
rather, in the case of Common Stock to be issued currently, cash shall be paid
in payment of the Director Fees payable.  The Board shall adopt appropriate
rules and regulations to carry out the intent of the immediately preceding
sentence if the need for such rules and regulations arises.  To the extent the
Plan provides for issuance of share certificates to reflect the transfer of
shares of Common Stock, the transfer of such shares may be effected on a
noncertificated or “book-entry” basis.




14


GOVERNING LAW


The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the State of Delaware.




-10-

--------------------------------------------------------------------------------


15


EFFECTIVE DATE; AMENDMENT AND TERMINATION


The Plan was adopted by the Board on December 4, 1996, and became effective as
of January 1, 1997.  The Plan was previously amended and restated effective
October 2, 2001 and December 3, 2002.  The Plan, as amended and restated herein,
shall be effective as of June 14, 2007.  The Board may amend or terminate the
Plan at any time, provided that no such amendment or termination shall adversely
affect rights with respect to amounts or shares then credited to any Deferred
Cash Compensation Account or Deferred Stock Compensation Account.




16


AUTHORIZED SHARES; DESIGNATION AS AWARD UNDER EQUITY AND INCENTIVE COMPENSATION
PLAN



Shares issued hereunder with respect to RSUs and DSUs credited prior to April
17, 2007 shall be deemed issued as part of the aggregate of 300,000 (reflecting
prior stock splits and stock dividends and as shall be adjusted and subject to
adjustment to reflect future stock splits and stock dividends) shares of Common
Stock previously authorized for issuance hereunder.  Effective as of April 17,
2007, the crediting of RSUs and the ability to make elections to receive
Directors Fees in shares of Common Stock or to defer payment of Directors Fees
and have such fees credited as DSUs shall constitute a non-employee directors
award under The Hershey Company Equity and Incentive Compensation Plan (the
“EICP”).  This Plan and the related Notice of Election and other documents
contemplated hereunder shall constitute the award agreement for purposes of the
EICP and shares of Common Stock issued with respect to such RSUs, Directors Fees
or DSUs shall be deemed issued from the shares authorized for issuance under the
EICP.




 

  THE HERSHEY COMPANY           
 
By:
/s/ Marcella K. Arline                                               
Marcella K. Arline, Senior Vice President, 
     
Chief People Officer
         


-11-

--------------------------------------------------------------------------------


